UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 07-6621



MELVIN POUGH,

                                               Petitioner - Appellant,

          versus


JONATHAN E. OZMINT; STAN BURTT, Warden, Liber
Correctional Institution; HENRY MCMASTER,
Attorney General of the State of South
Carolina,

                                              Respondents - Appellees.


Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge.
(2:06-cv-03279-DCN)


Submitted:   August 23, 2007                 Decided:   August 29, 2007


Before WILLIAMS, Chief Judge,* and WILKINS and HAMILTON, Senior
Circuit Judges.


Dismissed by unpublished per curiam opinion.


Melvin Pough, Appellant Pro Se. William Edgar Salter, III, OFFICE
OF THE ATTORNEY GENERAL OF SOUTH CAROLINA, Columbia, South
Carolina, for Appellee.



     *
      Chief Judge Williams was a member of the original panel but
did not participate in the decision. This opinion is filed by a
quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.




                              - 2 -
PER CURIAM:

            Melvin Pough seeks to appeal the district court’s order

accepting the recommendation of the magistrate judge and dismissing

as untimely his 28 U.S.C. § 2254 (2000) petition.            The order is not

appealable unless a circuit justice or judge issues a certificate

of appealability. 28 U.S.C. § 2253(c)(1) (2000). A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”         28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that any assessment of the constitutional claims

by   the   district   court   is   debatable    or   wrong    and   that   any

dispositive procedural ruling by the district court is likewise

debatable.    Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683-84 (4th Cir. 2001).        We have independently reviewed the

record and conclude that Pough has not made the requisite showing.

Accordingly, we deny a certificate of appealability and dismiss the

appeal. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    DISMISSED




                                   - 3 -